Citation Nr: 1339659	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty December 1953 to October 1957 and from January 1960 to June 1962.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death and denied entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in February 2009.  

2.  The Veteran was not rated as being totally disabled as a result of a service-connected disability (or based on unemployability) for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of separation from service, nor was he a former prisoner of war who died after September 30, 1999.  


CONCLUSION OF LAW

The criteria for DIC under the provisions of 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

Because the claim at issue is limited to statutory interpretation, statutory notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, the Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.  

Analysis

Where a veteran's death is not determined to be service- connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  For the benefits to be awarded to the appellant, the Veteran's service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

The appellant contends that she is entitled to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

At the time of the Veteran's death, he was service-connected for valvular heart disease (rated 100 percent) and for pulmonary asbestosis with pulmonary hypertension (rated 30 percent).  The Veteran was assigned a 100 percent rating for valvular heart disease, effective June 22, 2005, or for over three years.  

Although the appellant's claim for entitlement to service connection for the cause of the Veteran's death has not yet been decided, as the Veteran's service-connected disabilities were not continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least five years from the date of his separation from service, the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Those circumstances will not change after a decision has been made on the claim for entitlement to service connection for the cause of the Veteran's death.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  

Accordingly, although the Board is sympathetic to the appellant in this matter, entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

The Veteran died in February 2009.  The death certificate lists the immediate cause of death as necrotizing pneumonia due to or as a consequence of oxygen dependent chronic obstructive pulmonary disease (COPD).  Multiple myeloma was listed as a condition contributing to death, but not related to the cause of death.  

The appellant essentially contends that the Veteran's service-connected valvular heart disease and pulmonary asbestosis with pulmonary hypertension caused or contributed to his death.  She indicates that as the Veteran was service-connected for oxygen dependent pulmonary asbestosis with pulmonary hypertension, and that as oxygen dependent COPD caused his death, service connection for the cause of the Veteran's death should be granted.  She also reports that the pulmonary department at a VA facility indicated that pulmonary asbestosis and COPD were interconnected.  

During the Veteran's lifetime, service connection was established for valvular heart disease (rated 100 percent) and for pulmonary asbestosis with pulmonary hypertension (rated 30 percent).  

The Veteran's service treatment records for his first period of service from December 1953 to October 1957 are not of record.  His service treatment records for his second period of service from January 1960 to June 1962 do not show treatment for any respiratory problems, including pneumonia or COPD.  Such records also do not show treatment for multiple myeloma, or for any heart problems.  

Post-service private and VA treatment records show that the Veteran was treated for numerous problems including pulmonary asbestosis, pulmonary hypertension, COPD, multiple myeloma, and variously diagnosed heart problems, including valvular heart disease and aortic stenosis.  

For example, a July 1984 report from H. Shubin, M.D., indicated that the Veteran was seen for shortness of breath with wheezing.  It was noted that a chest X-ray showed left basal fibrosis with small opacities, as well as thickened pleura of the chest walls and a right interlobar septum.  Dr. Shubin indicated that pulmonary function studies showed mild restrictive and obstructive lung disease with mild small airway impairment.  As to a summary, Dr. Shubin indicated that the evaluation showed a positive history of exposure to asbestos, as well as abnormal chest X-rays and pulmonary function studies with suspected asbestosis and emphysema.  

An August 2006 VA respiratory examination report noted that the Veteran served as an electrician and a fireman aboard the USS Montrose and that he was referred for evaluation of respiratory and cardiac problems following asbestos exposure.  The examiner stated that according to the scale of military occupations, the Veteran was highly likely to have been exposed to asbestos.  It was noted that the Veteran had known valvular disease and that he might have had rheumatic fever when he was young.  The examiner indicated that when the Veteran was evaluated two years earlier for increasing respiratory shortness of breath, he was found to have heart murmurs, aortic stenosis, aortic insufficiency, and mitral insufficiency pursuant to an echocardiogram.  The examiner stated that the echocardiogram also showed pulmonary hypertension findings.  It was noted that the Veteran had developed a pattern of increasing shortness of breath.  The examiner indicated that the Veteran had been treated for ventilatory insufficiency and obstructive pulmonary findings, but that he could not find a record of pulmonary function studies to define such symptoms as obstructive airways disease.  The examiner reported that he reviewed historical information from a VA facility and some medical records from a private clinic and that an examination was performed.  

As to an impression, the examiner indicated that the Veteran had subtle findings in historical records suggestive of pulmonary asbestosis.  The examiner stated that it was unclear whether the Veteran's described breathlessness was due to lung disease, his valvular heart disease, or to a cardiac complication of any lung disease that might be present.  The examiner indicated that those problems were more likely than not related to asbestos exposure which occurring during the Veteran's military service.  The examiner stated that he felt that it was likely that the Veteran had early pulmonary manifestations of asbestosis, but that it was not likely that his breathlessness that he had historically was related to the pulmonary disease.  It was noted that a pulmonary function study would be helpful in that regard.  

The examiner stated that the Veteran had evidence for heart disease, but that it was valvular heart disease, and that the earlier reference to pulmonary hypertension on an echocardiogram might reflect the mitral valvular disease that he had as well as pulmonary hypertension secondary to pulmonary disease.  It was noted that an electrocardiogram, as well as an echocardiogram, was requested.  

In an August addendum, the examiner reported that pulmonary function tests showed mild airflow reduction in the Veteran's lung volume and did not explain his historical shortness of breath.  It was noted that an echocardiogram showed a normal injection fraction, as well as left atrial enlargement, aortic stenosis, and mitral insufficiency with minimal involvement.  An electrocardiogram showed left bundle branch block, incomplete, and left ventricular hypertrophy.  The examiner stated that the cardiac studies suggested a likely explanation for the Veteran's symptoms of dsypnea and exercise intolerance.  

At the time of the Veteran's death, a February 2009 VA internal medicine inpatient note indicated that when he was seen by the examiner, he was not doing well and that he desaturated, and became bradycardic and hypotensive, with agonal breathing.  The examiner discussed the resuscitation efforts.  The examiner reported that the Veteran continued to be bradycardic and that he went into asystole despite the resuscitation measures.  The examiner stated that after an hour long effort of resuscitation, the Veteran was pronounced.  The examiner indicated that the Veteran had a past medical history of COPD on home oxygen, severe pulmonary hypertension, severe aortic stenosis, multiple myeloma, and that he was carrying a poor prognosis which was discussed with the family at the time and during the process of his treatment.  The examiner commented that the most likely cause of the Veteran's death was cardiopulmonary arrest and multiple organ failure.  

A February 2009 VA hospital discharge summary indicated that the Veteran was admitted to the hospital for treatment of respiratory failure due to severe necrotizing pneumonia.  It was noted that the Veteran was started on a broad spectrum of antibiotics, and that, per his wishes, he was not intubated.  The examiner reported that the Veteran was supported on bi-level positive airway pressure (BIPAP) and that he showed some initial improvement, but that he remained critically ill with refractory hypoxemia, severe metabolic acidosis, and hypotension due to septic shock.  The examiner stated that the Veteran was also thought to have acute cholecystitis, but that he was clearly not a candidate for surgery.  The examiner stated that the Veteran had an episode of asystole and resuscitation was stopped and the Veteran expired.  The discharge diagnoses were respiratory failure due to severe necrotizing pneumonia; septic shock, unresponsive to vasosupressors; multiorgan system failure; and possible early cholecystitis.  

A September 2009 statement from a VA physician indicated that the Veteran's claim file was reviewed.  The physician reported that even though the Veteran was recognized as having asbestosis after a VA (respiratory) examination in August 2006, there were no objective findings of asbestosis.  It was noted that a chest X-ray showed some accentuation of lung markings and the radiologist commented that there were no signs suggestive of asbestosis.  The physician stated that pulmonary function studies demonstrated changes of mild obstructive lung disease, which was not what would be expected with any asbestosis lung involvement.  The physician remarked that, nevertheless, service connection for asbestosis was granted.  

The physician reported that the Veteran had been shown on a past echocardiogram to have calcific aortic stenosis, with mild aortic insufficiency and mild mitral insufficiency, but that he did not demonstrate pulmonary hypertension.  The physician stated that the Veteran was service-connected for valvular heart disease, but that he did not see which value was mentioned.  The physician stated that service connection for valvular heart disease seemed to be related to the granting of service connection for asbestosis, which might apply to the mitral valve, but that there would not be any relationship between the calcific aortic stenosis, as well as aortic insufficiency, and asbestosis.  

The physician stated that pulmonary hypertension could be related to any severe type of chronic lung disease.  It was noted that only the severe calcific aortic stenosis proved to be a significant murmur.  The physician stated that the Veteran certainly would have been a candidate for surgery were it not for his other medical conditions, which included, among other things, multiple myeloma diagnosed in 2005.  

The physician indicated that the Veteran's pulmonary emphysema did prove to be a severe problem and that his terminal illness began as an exacerbation of the COPD.  The physician reported that the Veteran eventually developed pneumonia and that multiple myeloma was clearly a very high risk factor for pneumonia and would have made him more susceptible to that infection.  The physician maintained that it appeared that the cause of death was primarily the Veteran's COPD and his heart condition secondary to aortic stenosis.  It was noted that there was no further indication in any of the notes that there had been any development of signs of pulmonary asbestosis.  

The physician commented that it was less likely than not that the Veteran's death was related to pulmonary asbestosis.  The physician indicated that even though the diagnosis of valvular heart disease was nonspecific in that it did not specify which valve had contributed to pulmonary asbestosis, the Veteran's significant valvular condition was severe aortic stenosis and that particular valve disease was not attributable to asbestosis.  The physician stated that the role of pulmonary hypertension, which would be related to COPD, was not known, but that it would not have been, of itself, an important factor in aiding or hastening the Veteran's death, with the predominant factors namely COPD, itself, and the severe aortic valve disease itself.  

The physician's opinion appears to be contradictory.  The physician maintained that it appeared that the cause of death was primarily the Veteran's COPD and his heart condition secondary to aortic stenosis.  However, the physician also found that even though the diagnosis of valvular heart disease was nonspecific in that it did not specify which valve had contributed to pulmonary asbestosis, the Veteran's significant valvular condition was severe aortic stenosis and that particular valve disease was not attributable to asbestosis.  It is unclear whether the physician was indicating that a heart condition, other than the Veteran's service-connected valvular heart disease, was a primary cause of death.  The physician also appeared to dispute that service connection should have been granted for pulmonary asbestosis, or for that matter valvular heart disease, which are clearly not issues in this present appeal.  

Therefore, the Board finds that there is no medical opinion of record which specifically addresses whether the Veteran's necrotizing pneumonia, oxygen dependent chronic COPD, and multiple myeloma that contributed to his death, were etiologically related to any aspect of his period of service, including any service-connected disabilities.  A medical opinion must be obtained on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant did not specifically comply with the requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The April 2009 VCAA letter to the appellant solely indicated that the Veteran was service-connected for pulmonary asbestosis with pulmonary hypertension.  However, the Veteran was also service-connected for valvular heart disease.  

Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp.  

2.  Make arrangements for the entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

Based on a review of historical records and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's necrotizing pneumonia due to or as a consequence of oxygen dependent COPD, and multiple myeloma, were etiologically related to any aspect of his periods of service.  

The examiner must also opine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's service connected disabilities (specifically valvular heart disease  and pulmonary asbestosis with pulmonary hypertension), either singly or in combination, caused or contributed substantially and materially to the cause of his death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


